Citation Nr: 1447346	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  09-20 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation prior to July 9, 2009, and in excess of 10 percent thereafter, for right hand disability, status post fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to July 2007.

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In July 2009, the RO increased the evaluation of the Veteran right hand disability from noncompensable to 10 percent disabling, effective July 9, 2009.

In his May 2009 substantive appeal, the Veteran requested an opportunity to testify at a hearing before a Veterans Law Judge.  The hearing was scheduled for October 2010.  However, the Veteran failed to report for the hearing and has not subsequently requested another opportunity to appear.  As such, the Board finds that the Veteran has withdrawn his request to testify before the Board.  38 C.F.R. § 20.704.

In July 2012, this matter was remanded by the Board for additional development and adjudication.  

The issue of entitlement to an a higher evaluation from and after July 9, 2009 for service-connected right hand disability is addressed in the REMAND portion of the decision below and is  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Prior to July 9, 2009, the Veteran's right hand disability did not involve ankylosis, dorsiflexion less than 15 degrees, or palmar flexion limited in line with the forearm.


CONCLUSION OF LAW

The criteria for a schedular compensable rating prior to July 9, 2009, for right hand disability have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1 , 4.7, 4.71a, Diagnostic Codes (DCs) 5214-15 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, as the Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection, the Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159.  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded a VA examination dated in April 2007 which is fully adequate and addresses the criteria used to evaluate the claim.  

In this regard, the Board notes that this matter was remanded in July 2012 in order to afford the Veteran an opportunity to identify and submit medical records relevant to his claim.  A letter was sent to the Veteran in July 2012 requesting that the Veteran identify medical providers and submit authorization forms for treatment received for his right wrist disorder.  No response was received to this letter.  Additional VA treatment records were subsequently associated with his claims file.  As such, the Board finds that there has been substantial compliance with the terms of the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999)
 
II.  Analysis

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1 , 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 .

The Veteran's service-connected right hand disability is evaluated as noncompensable prior to July 9, 2009 under Diagnostic Code 5215 for limitation of motion.  Under Diagnostic Code 5215, dorsiflexion of less than 15 degrees for both the major and minor arm is rated as 10 percent disabling.  Palmar flexion limited in line with the forearm for both the major and minor arm is rated as 10 percent disabling.  A separate evaluation may be warranted for ankylosis of the wrist under Diagnostic Code 5214.  38 C.F.R. § 4.71a , Diagnostic Code 5214. 

Normal wrist range of motion is 80 degrees of palmar flexion, 70 degrees of dorsiflexion, 20 degrees of radial deviation, and 45 degrees of ulnar deviation. 38 C.F.R. § 4.71 , Plate I. 

The medical evidence prior to July 9, 2009 consists primarily of a VA examination dated in April 2007.  This examination indicates that the Veteran is right hand dominant and that bilateral wrist extension was 0-70, flexion was 0-80, ulnar deviation was 0-45, and radial deviation was 0-20.  This was indicated to be within normal limits.  The bilateral hands were within normal limits and the palm was within normal limits bilaterally.  The Veteran's claims file does not contain outpatient treatment records prior to July 9, 2009.

A 10 percent evaluation under Diagnostic Code 5215 requires dorsiflexion limited to less than 15 degrees, or palmar flexion limited in line with the forearm. There is no evidence of record suggesting that the Veteran had such limitation of motion prior to July 2009.  There is also no evidence of record suggesting that the Veteran had ankylosis of the wrist.  Accordingly, the Board finds that an initial compensable evaluation is not warranted for this period.

In addition, the evidence prior to July 9, 2009 does not encompass arthritis shown by X-ray.  Hence, a 10 percent rating under Codes 5003, 5010 (for arthritis shown by X-ray with painful motion, but limitation to less than a compensable degree under the limitation of motion criteria) is not warranted. 

Finally, even considering the Veteran's subjective complaints, such as pain, the medical evidence of record did not note any additional limitation of motion or function demonstrated upon repetitive motion that would support a higher disability rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5215; DeLuca v. Brown, 8 Vet. App. 202.  And while, under 38 C.F.R. § 4.59, painful motion of a joint may warrant a compensable rating, see Burton v. Shinseki, 25 Vet. App. 1 (2011) (section 4.59 applies to disabilities other than just arthritis), the April 2007 examination report indicated that pain was within normal limits. 

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected disability; however, the Board finds that his symptomatology was stable throughout the appeal period at issue.  Therefore, assigning additional staged ratings for such disability is not warranted. 

The Board has also considered the statements that his disability is worse than evaluated for the period prior to July 9, 2009.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability for his condition, according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings in this case address the criteria under which the disability is evaluated.

An increased schedular rating is not warranted.  As the preponderance of the evidence is against the claim for an increased rating, the benefit of the doubt rule does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. The matter of the proper rating assignable for right hand disability for the period from July 9, 2009, is addressed in the remand portion of this action.  When the matter is returned to the Board for adjudication, the Board will address any entitlement to a higher rating on an extraschedular basis, including for the period prior to July 9, 2009.


ORDER

A compensable evaluation prior to July 9, 2009 for right hand disability, status post fracture, is denied.


REMAND

In his September 2014 Brief Presentation, the Veteran's representative stated that the Veteran's right hand disability "continues to worsen."  The most recent examination for this condition is dated in July 2009.  While the Board notes that the maximum evaluation under the Diagnostic Code 5215 is 10 percent (his current evaluation), a higher evaluation is possible under Diagnostic Code 5214 for ankylosis.  Moreover, there is the possibility that referral for consideration of an extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes that the Veteran's representative has indicated that the Veteran's right hand disability is productive of constant chronic pain and decreased range of motion. As such, the Board finds that the Veteran should be afforded a contemporaneous VA examination in order to determine the current severity of his service-connected disability.   

In addition, if it is determined that the schedular rating criteria does not reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration should be considered.  In this regard, the Board realizes it cannot assign an extra-schedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claim to the Under Secretary for Benefits or Director of Compensation Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director has determined that an extra- schedular evaluation is not warranted does the Board have jurisdiction to decide the claim on the merits.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination in order to assess the current nature and severity of his service-connected right hand disability.  The Veteran 's claims folder must be made available to the examiner for review in conjunction with the examination. 

The examiner should provide an opinion as to whether the Veteran has right wrist dorsiflexion of less than 15 degrees and/or palmar flexion limited in line with the forearm.  It should also be indicated whether the Veteran has ankylosis of the right wrist and if so, whether this is (i) favorable in 20 to 30 degrees dorsiflexion, (ii) any other position except favorable, or (iii) unfavorable in any degree of palmar flexion, or with ulnar or radial deviation.  

The examiner should conduct complete range of motion studies and discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.  The examiner should also indicate whether pain affects some aspect of the normal working movements of the body, such as excursion, strength, speed, coordination, and endurance.

If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.

The examiner should also indicate the effect the disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether the service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

2.  If it is determined that the schedular rating criteria does not reasonably describe the Veteran's disability level and symptomatology or if the disability causes marked interference with employment or the need for frequent periods of hospitalization, submit the right hand claim to the Under Secretary for Benefits or Director of Compensation Service for an extra-schedular evaluation pursuant to 38 C.F.R. § 3.321(b).  

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issue remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


